Name: 91/192/ECSC, EEC, Euratom: Commission Decision of 19 March 1991 adjusting the weightings applicable from 1 August 1990 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: cooperation policy;  monetary economics;  personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: 1991-04-16

 Avis juridique important|31991D019291/192/ECSC, EEC, Euratom: Commission Decision of 19 March 1991 adjusting the weightings applicable from 1 August 1990 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 094 , 16/04/1991 P. 0026 - 0027COMMISSION DECISION of 19 March 1991 adjusting the weightings applicable from 1 August 1990 to the remuneration of officials of the European Communities serving in non-member countries (91/192/ECSC, EEC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Havig regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations Council Regulation No 3912/90 (3) laid down the weightings to be applied from 1 July 1990 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas, some of these weightings should be adjusted with effect from 1 August 1990 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down; DECIDES: Sole Article With effect from 1 August 1990 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 19 March 1991. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 360, 22. 12. 1990, p. 1. (3) OJ No L 375, 31. 12. 1990, p. 3. ANNEX Country of employment Weightings applicable with effect from 1 August 1990 Argentina 91,0300000 Brazil 48,0500000 Costa Rica 61,5800000 Mauritania 113,7900000 Peru 146,3300000 Poland 13,2700000 Sierra Leone 70,0600000 Somalia 21,8100000 Sudan 151,7100000 Tanzania 35,4600000 Turkey 61,0200000 Uganda 92,2600000 Uruguay 45,4700000 Venezuela 66,4900000 Yugoslavia 60,9100000